McINERNEY, Justice.
This is an appeal from the judgment of the Superior Court affirming an order of the Oklahoma Alcoholic Beverage Control Board.
The Board conducted a hearing and found Vernie R. Abla, a licensed retail liquor store proprietor, in violation of 37 O.S.1961, § 537(a) (1), which enumerates a prohibited act as: “[Kjnowingly sell, deliver, or furnish alcoholic beverages to any person under twenty-one (21) years of age; * * The order of the Board suspending the license of Abla for 30 days was upheld by. the Superior Court. The judgment of the Superior Court was stayed pending a determination of this appeal.
The plaintiff in error urges four propositions for reversal. Two propositions refer to a statute; no proposition is supported by citation of decisional law. The Assignments of error are not supported by convincing argument. Promulgating an opinion by the court would require extensive independent research. The time required for independent research by this court necessarily results in delaying the disposition of other appeals. While independent legal research is often necessary and justified, the administration of jus*969tice, as reflected by the disposition of the appellate caseload, must discourage the practice to do equity to the other appeals. Assignments of error will not he considered favorably on appeal when unsupported by convincing authority or argument, and it does not appear without further research that they are well taken. Irwin v. Irwin, Okl., 416 P.2d 853 (1966); O. K. Iron & Metal Company v. Sandoval, Okl., 434 P.2d 247; Bradley v. McCabe, Okl., 438 P.2d 468 (1967).
Affirmed.
IRWIN, C. J., BERRY, V. C. J., and DAVISON, WILLIAMS, BLACKBIRD, HODGES and LAVENDER, JJ., concur.